                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

TARA GAINES,                      )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV417-258
                                  )
CITY OF SAVANNAH, et al.,         )
                                  )
     Defendants.                  )

                                  ORDER

     Because this case has been repeatedly stayed due to plaintiff’s

medical condition, see e.g., doc. 40, the Court ordered the parties to

provide additional information supporting their request for a continued

stay. Having reviewed the submissions from the parties, it appears that

they are in agreement that a dismissal without prejudice along with a

tolling agreement is the best method for—at least temporarily—

disposing of this case. Doc. 41, 42. Accordingly, counsel for the parties

shall confer to prepare the appropriate documentation—including any

necessary stipulated dismissal.    If the parties determine that such a

structure is no longer in their interest, they must certify to the Court in

writing that they have been unable to temporarily resolve this case and

instead wish to proceed.    In addition to this certification, the parties
should prepare an amended Rule 26(f) Conference report and lay out

deadlines for all remaining necessary discovery and motions practice.

The parties shall have thirty days from the date of this Order to either

file a stipulated dismissal or the Rule 26(f) Conference report.

     SO ORDERED, this 5th day of February, 2020.



                                   ______________________________
                                   __
                                    ___________________________
                                   CHR       E L. RAY
                                    HRISTOPHER
                                     RISTOPH
                                          PHER
                                   UNITED STATESS MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     2
